Motion to reinstate appeal denied. Memorandum: This appeal was deemed abandoned for failure to comply with the rule requiring appeals to be perfected within nine months (22 NYCRR 1000.3 [b] [2]). The notice of appeal was filed June 10, 1986. The record on appeal was not presented for filing until March 20, 1987, 10 days after expiration of the nine-month period, and the briefs have never been presented for filing. As the rule is self-executing, the record was not accepted. Appellant’s motion for an order relieving it of the abandonment is denied because appellant failed to submit an affidavit justifying the delay and showing merit to the appeal (22 NYCRR 1000.3 [b] [2]). Present—Dillon, P. J., Doerr, Denman, Pine and Davis, JJ.